43 F.3d 1465
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Dora BOWENS, Plaintiff-Appellant,v.Donna E. SHALALA, Secretary of Health and Human Services,Defendant-Appellee.
No. 93-2098.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 8, 1994.Decided Nov. 29, 1994.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.  Norwood Carlton Tilley, Jr., District Judge.  (CA-92-204)
H. Russell Vick, Greensboro, NC, for Appellant.
Benjamin H. White, Jr., U.S. Atty., Donald A. Gonya, Chief Counsel for Social Security, Randolph W. Gaines, Deputy Chief Counsel for Social Security, A. George Lowe, Deputy Chief Counsel for Social Security Disability Litigation, Frieda Schlemeyer Colfelt, Office of the General Counsel, Department of Health and Human Services, Baltimore, MD, for appellee.
M.D.N.C.
AFFIRMED.
Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Dora Bowens appeals from a district court order adopting a magistrate judge's recommendation that a decision of the Secretary of Health and Human Services denying her application for Social Security disability benefits be affirmed.  We affirm.


2
Bowens's appeal raises one issue in three contexts.  That is, whether substantial evidence supports the Secretary's decisions


3
(1) generally evaluating the medical evidence before her;


4
(2) finding no medical impairment that could cause pain;  and


5
(3) finding no psychiatric impairment.


6
We review the decision only to find whether is it supported by substantial evidence.  42 U.S.C. Sec. 405(g) (1988);   Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir.1993).


7
There is no need to summarize the voluminous record before the Court.  That evidence has been parsed and detailed in the administrative law judge's opinion and the decision of the court below.  Bowens and the Secretary submitted numerous medical tests and reports from at least nineteen physicians.  Some of the evidence tends to show disability;  some of the evidence shows an objective source of pain;  and some of the evidence shows mental conditions associated with neuroses or psychoses.  However, much of the evidence also reveals no basis for any of Bowens's complaints of pain and inability to work;  those doctors found Bowens in good health and able to work.  The directly contradictory evidence is not before us to weigh.   Hunter, 993 F.2d at 34.  We, rather, look for evidence to support the factual weighing conducted by the Secretary.  Because there is substantial evidence in the record supporting the administrative law judge's decision (that became the Secretary's decision by operation of law), we affirm the district court's order.  While different decisions might be reached on this same evidence by different fact finders, there was no error below in evaluating the evidence.


8
Therefore, we affirm the district court order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED